United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spokane, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0816
Issued: July 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2015 appellant timely appealed the September 5, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.2
ISSUE
The issue is whether appellant has a ratable impairment of the right upper extremity.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The case record provided to the Board includes evidence received after OWCP issued its September 5, 2014
decision. The Board is precluded from considering evidence that was not in the case record at the time OWCP
rendered its final decision. 20 C.F.R. § 501.2(c)(1) (2014).

FACTUAL HISTORY
Appellant, a then 54-year-old letter carrier, filed a claim for traumatic injury alleging that
he was struck by a motor vehicle on November 1, 2012 while delivering mail on foot. He was
crossing a two-lane road when he was “grazed” on his right side by a truck traveling
approximately 20 miles per hour. OWCP accepted appellant’s claim for right shoulder
contusion, right knee contusion/abrasions, and aggravation of right shoulder sprain. Appellant
had a prior history of right shoulder injury, including at least three right shoulder arthroscopic
procedures performed on April 19, 2001, February 7 and October 18, 2002. With respect to his
latest injury, OWCP authorized a September 17, 2013 right shoulder/arm arthroscopic
procedure.3
On October 21, 2013 appellant accepted a full-time, limited-duty assignment as a city
carrier. Effective January 29, 2014, his surgeon, Dr. Michael D. McDonald, Board-certified in
orthopedic surgery, released him to return to work without restrictions. He determined that
appellant had reached “maximal improvement.”
On July 30, 2014 appellant filed a claim for a schedule award (Form CA-7). At the time,
he did not submit any medical evidence of permanent impairment.
On August 4, 2014 OWCP sent appellant a development letter requesting that he submit
an upper extremity impairment rating in accordance with the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (2008). It afforded
him 30 days to submit the required medical evidence in support of his schedule award claim.
In a September 5, 2014 decision, OWCP denied appellant’s claim for a schedule award
because the current medical evidence failed to demonstrate a measurable impairment.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for

3

The September 17, 2013 surgery included subacromial decompression/bursectomy, biceps tendon release, and
subpectoralis mini open biceps tenodesis.
4

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).

2

5 U.S.C.

evaluating schedule losses.5 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).6
ANALYSIS
Appellant’s accepted conditions include right shoulder contusion and aggravation of right
shoulder sprain. Additionally, OWCP authorized a September 17, 2013 right shoulder/arm
arthroscopic procedure. Approximately one month after surgery, appellant returned to work in a
full-time, limited-duty capacity. Dr. McDonald released appellant to resume full, unrestricted
duties effective January 29, 2014. Several months later, appellant filed a claim for a schedule
award (Form CA-7). However, he did not submit recent medical evidence describing the extent
of any right upper extremity impairment. On August 4, 2014 OWCP instructed appellant to have
his physician prepare an upper extremity rating in accordance with the A.M.A., Guides (6th ed.
2008). As OWCP correctly indicated, it was appellant’s responsibility to furnish the required
medical evidence to support his claim for schedule award benefits.7 It afforded him a reasonable
amount of time to submit the requested medical evidence. However, OWCP did not receive a
recent examination report and/or impairment rating within the allotted 30-day time frame.
Accordingly, OWCP properly denied appellant’s claim for a schedule award. The Board finds
that he failed to establish that he has a ratable impairment of the right upper extremity
impairment.
CONCLUSION
Appellant has not demonstrated a ratable impairment of his right upper extremity.

5

20 C.F.R. § 10.404.

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
7

At the time, the record did not include a sufficiently detailed description of impairment such that one could
visualize the character and degree of appellant’s right upper extremity condition. See Federal (FECA) Procedure
Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.5b(2).

3

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 8, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

